Exhibit 10.4

EXECUTION VERSION

 

 

 

AFFILIATE GUARANTY

Dated as of March 31, 2015

Re:    $20,000,000 5.38% Senior Notes, Series A-3, due December 15, 2015

of

STERIS CORPORATION

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

 

SECTION   HEADING    PAGE   SECTION 1.   DEFINITIONS      2    SECTION 2.  
GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT      2    SECTION 3.   GUARANTY OF
PAYMENT AND PERFORMANCE      3    SECTION 4.   GENERAL PROVISIONS RELATING TO
THE GUARANTY      3    SECTION 5.   REPRESENTATIONS AND WARRANTIES OF THE
GUARANTORS      8    SECTION 6.   GUARANTOR COVENANTS      9    SECTION 7.  
PAYMENTS FREE AND CLEAR OF TAXES      10    SECTION 8.   GOVERNING LAW      11
   SECTION 9.   CURRENCY OF PAYMENTS, INDEMNIFICATION      11    SECTION 10.  
AMENDMENTS, WAIVERS AND CONSENTS      12    SECTION 11.   NOTICES      13   
SECTION 12.   MISCELLANEOUS      13    SECTION 13.   RELEASE      14   



--------------------------------------------------------------------------------

AFFILIATE GUARANTY

Re:    $20,000,000 5.38% Senior Notes, Series A-3, due December 15, 2015

This AFFILIATE GUARANTY dated as of March 31, 2015 (the or this “Guaranty”) is
entered into on a joint and several basis by each of the undersigned, together
with any entity which may become a party hereto by execution and delivery of a
Guaranty Supplement in substantially the form set forth as Exhibit A hereto (a
“Guaranty Supplement”) (which parties are hereinafter referred to individually
as a “Guarantor” and collectively as the “Guarantors”).

R E C I T A L S

A. Each Guarantor is an affiliate of STERIS Corporation, an Ohio corporation
(the “Company”).

B. In order to refinance certain debt and for general corporate purposes, the
Company entered into those certain Note Purchase Agreements dated as of
December 17, 2003 (as amended by the First Amendment dated as of August 15,
2008, the “Original Note Purchase Agreements”) between the Company and each of
the purchasers party thereto providing for, inter alia, the issue and sale by
the Company of $40,000,000 aggregate principal amount of its 4.20% Senior Notes,
Series A-1, due December 15, 2008 (the “Series A-1 Notes”), $40,000,000
aggregate principal amount of its 5.25% Senior Notes, Series A-2, due
December 15, 2013 (the Series A-2 Notes”), and $20,000,000 aggregate principal
amount of its 5.38% Senior Notes, Series A-3, due December 15, 2015 (the
“Series A-3 Notes”; collectively, with the Series A-1 Notes and the Series A-2
Notes, the “Original Series A Notes”). Only the Series A-3 Notes remain
outstanding.

C. The Company and the Holders have agreed to (i) enter into that certain Second
Amendment dated as of             , 2015 to the Original Note Purchase
Agreements (the “Second Amendment”), pursuant to which the Amended and Restated
Note Purchase Agreement dated as of             , 2015 between the Company and
the Noteholders (as defined therein) (the “Note Purchase Agreement”) shall
replace the Original Note Purchase Agreements and (ii) replace the outstanding
Original Series A Notes with amended and restated notes (together with any
supplemental notes issued under the Note Purchase Agreement, the “Notes”). Each
holder of the Notes shall be referred to as a “Holder”.

D. The Holders have required as a condition to their agreement to enter into the
Second Amendment and to amend and restate the outstanding Original Series A
Notes with the Notes that the Company cause each of the undersigned to enter
into this Guaranty and that the Reporting Entity (as defined in the Note
Purchase Agreement) cause each Affiliate (as defined in the Note Purchase
Agreement) other than the Company that after the date hereof becomes an obligor
under or delivers a guaranty pursuant to a Material Credit Facility (as defined
in the Note Purchase Agreement) to enter into a Guaranty Supplement and the
Company has agreed to cause each of the undersigned to execute this Guaranty and
the Reporting Entity shall cause such additional Affiliates to execute a
Guaranty Supplement, in each case in order to induce the Holders to enter into
the Second Amendment and amend and restate the outstanding Original Series A
Notes with the Notes and thereby benefit the Reporting Entity and its
Subsidiaries.



--------------------------------------------------------------------------------

E. Each of the Guarantors will derive substantial direct and indirect benefit
from the Second Amendment and amendment and restatement of the outstanding
Original Series A Notes with the Notes by the Holders.

Now, THEREFORE, as required by the Note Purchase Agreement and in consideration
of the premises and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, each Guarantor does hereby covenant
and agree, jointly and severally, intending to be legally bound as follows:

SECTION 1. DEFINITIONS.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.

SECTION 2. GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT.

(a) Subject to the limitation set forth in Section 2(b) hereof and to the
provisions of Section 13 hereof, each Guarantor jointly and severally does
hereby absolutely and unconditionally guarantee unto the Holders: (1) the full
and prompt payment of the principal of, Make-Whole Amount, if any, and interest
on the Notes from time to time outstanding, as and when such payments shall
become due and payable whether by lapse of time, upon redemption or prepayment,
by extension or by acceleration or declaration or otherwise (including (to the
extent legally enforceable) interest due on overdue payments of principal,
Make-Whole Amount, if any, or interest at the rate set forth in the Notes and
interest accruing at the then applicable rate provided in the Notes after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
in Federal or other immediately available funds of the United States of America
which at the time of payment or demand therefor shall be legal tender for the
payment of public and private debts, (2) the full and prompt performance and
observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Notes and the Note Purchase Agreement and (3) the full and prompt payment,
upon demand by any Holder, of all reasonable actual out of pocket costs and
expenses, legal or otherwise (including attorneys’ fees), if any, as shall have
been expended or incurred in the protection or enforcement of any rights,
privileges or liabilities in favor of the Holders under or in respect of the
Notes, the Note Purchase Agreement or under this Guaranty or in any consultation
or action in connection therewith or herewith and in each and every case
irrespective of the validity, regularity, or enforcement of any of the Notes or
the Note Purchase Agreement or any of the terms thereof or any other like
circumstance or circumstances.

(b) The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.

 

2



--------------------------------------------------------------------------------

SECTION 3. GUARANTY OF PAYMENT AND PERFORMANCE.

This is a guaranty of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy. Any Holder may,
at its option, proceed hereunder against any Guarantor in the first instance to
collect monies when due, the payment of which is guaranteed hereby, without
first proceeding against the Company or any other Person and without first
resorting to any direct or indirect security for the Notes or for this Guaranty
or any other remedy. The liability of each Guarantor hereunder shall in no way
be affected or impaired by any acceptance by any Holder of any direct or
indirect security for, or other guaranties of, any Debt, liability or obligation
of the Company or any other Person to any Holder or by any failure, delay,
neglect or omission by any Holder to realize upon or protect any such
guaranties, Debt, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
approval, consent, waiver, or other action taken, or omitted to be taken by any
such Holder.

The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guaranty
ceasing to be binding as a continuing security on any other of them.

SECTION 4. GENERAL PROVISIONS RELATING TO THE GUARANTY.

(a) Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any manner affecting the liability of any Guarantor
under this Guaranty, and upon such terms and conditions as any such Holder or
Holders may deem advisable:

(1) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligations of
the Company on the Notes, or waive any Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or this Guaranty;
or

(2) sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes; or

 

3



--------------------------------------------------------------------------------

(3) settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes.

Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.

(b) Each Guarantor hereby waives, to the fullest extent permitted by law:

(1) notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Company, present or future, or of the
reliance of such Holders upon this Guaranty (it being understood that every
Debt, liability and obligation described in Section 2 hereof shall conclusively
be presumed to have been created, contracted or incurred in reliance upon the
execution of this Guaranty);

(2) demand of payment by any Holder from the Company or any other Person
indebted in any manner on or for any of the Debt, liabilities or obligations
hereby guaranteed; and

(3) presentment for the payment by any Holder or any other Person of the Notes
or any other instrument, protest thereof and notice of its dishonor to any party
thereto and to such Guarantor.

The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement), whether by reason
of any claim of any character whatsoever or otherwise and shall not be subject
to any defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.

(c) Subject to Section 13 hereof, the obligations of the Guarantors hereunder
shall be binding upon the Guarantors and their successors and assigns, and shall
remain in full force and effect until the entire principal, interest and
Make-Whole Amount, if any, on the Notes and all other sums due pursuant to
Section 2 shall have been paid and such obligations shall not be affected,
modified or impaired upon the happening from time to time of any event,
including without limitation any of the following, whether or not with notice to
or the consent of the Guarantors:

(1) the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company, any other
Guarantors or any

 

4



--------------------------------------------------------------------------------

other Person on or in respect of the Notes or under the Note Purchase Agreement
or any other agreement or the power or authority or the lack of power or
authority of the Company to issue the Notes or the Company to execute and
deliver the Note Purchase Agreement or any other agreement or of any other
Guarantors to execute and deliver this Guaranty or any other agreement or to
perform any of its obligations hereunder or the existence or continuance of the
Company or any other Person as a legal entity; or

(2) any default, failure or delay, willful or otherwise, in the performance by
the Company, any other Guarantor or any other Person of any obligations of any
kind or character whatsoever under the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or

(3) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantor or any other Person or in respect
of the property of the Company, any other Guarantor or any other Person or any
merger, consolidation, reorganization, dissolution, liquidation, the sale of all
or substantially all of the assets of or winding up of the Company, any other
Guarantor or any other Person; or

(4) impossibility or illegality of performance on the part of the Company, any
other Guarantor or any other Person of its obligations under the Notes, the Note
Purchase Agreement, this Guaranty or any other agreements; or

(5) in respect of the Company, any other Guarantors or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, any other Guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or

(6) any attachment, claim, demand, charge, Lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreement or this Guaranty, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or

(7) any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any political subdivision thereof or any body,
agency,

 

5



--------------------------------------------------------------------------------

department, official or administrative or regulatory agency of any thereof or
any other action, happening, event or reason whatsoever which shall delay,
interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or

(8) the failure of any Guarantor to receive any benefit from or as a result of
its execution, delivery and performance of this Guaranty; or

(9) any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Company, any Guarantor or any other Person to keep and perform any obligation,
covenant or agreement under the terms of the Notes, the Note Purchase Agreement,
this Guaranty or any other agreement or failure to resort for payment to the
Company, any other Guarantor or to any other Person or to any other guaranty or
to any property, security, Liens or other rights or remedies; or

(10) the acceptance of any additional security or other guaranty, the advance of
additional money to the Company or any other Person, the renewal or extension of
the Notes or amendments, modifications, consents or waivers with respect to the
Notes, the Note Purchase Agreement or any other agreement, or the sale, release,
substitution or exchange of any security for the Notes; or

(11) any merger or consolidation of the Company, any other Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any other Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any other Guarantor or any other Person; or

(12) any defense whatsoever that: (i) the Company or any other Person might have
to the payment of the Notes (principal, Make-Whole Amount, if any, or interest),
other than payment thereof in Federal or other immediately available funds, or
(ii) the Company or any other Person might have to the performance or observance
of any of the provisions of the Notes, the Note Purchase Agreement or any other
agreement, whether through the satisfaction or purported satisfaction by the
Company, any other Guarantor or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise, other than
the defense of indefeasible payment in full in cash of the Notes; or

(13) any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or

 

6



--------------------------------------------------------------------------------

(14) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor or any other Person in respect of the
obligations of any Guarantor or other Person under this Guaranty or any other
agreement, other than the defense of indefeasible payment in full in cash of the
Notes;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except pursuant to Section 13 hereof and by the payment of the principal of,
Make-Whole Amount, if any, and interest on the Notes in accordance with their
respective terms whenever the same shall become due and payable as in the Notes
provided and all other sums due and payable under the Note Purchase Agreement,
at the place specified in and all in the manner and with the effect provided in
the Notes and the Note Purchase Agreement, as each may be amended or modified
from time to time. Without limiting the foregoing, it is understood that
repeated and successive demands may be made and recoveries may be had hereunder
as and when, from time to time, the Company shall default under or in respect of
the terms of the Notes or the Note Purchase Agreement and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by the
Company under the Notes or the Note Purchase Agreement, this Guaranty shall
remain in full force and effect and shall apply to each and every subsequent
default.

(d) All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such Note in accordance with the Note Purchase
Agreement whether with or without the consent of or notice to the Guarantors
under this Guaranty or to the Company.

(e) To the extent of any payments made under this Guaranty, the Guarantors shall
be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company with respect to the Notes and the Note Purchase Agreement and by the
Guarantors under this Guaranty, and the Guarantors shall not take any action to
enforce such right of subrogation, and the Guarantors shall not accept any
payment in respect of such right of subrogation, until all amounts due and owing
by the Company under or in respect of the Notes and the Note Purchase Agreement
and all amounts due and owing by the Guarantors hereunder have indefeasibly been
finally paid in cash in full. If any amount shall be paid to any Guarantor in
violation of the preceding sentence at any time prior to the indefeasible
payment in cash in full (or other satisfaction agreed to by the Holders) of the
Notes and all other amounts payable under the Notes, the Note Purchase Agreement
and this Guaranty, such amount shall be held in trust for the benefit of the
Holders and shall, except to the extent the Holders have received payment,
promptly be paid to the Holders to be credited and applied to the amounts due or
to become due with respect to the Notes and all other amounts payable under the
Note Purchase Agreement and this Guaranty, whether matured or unmatured. Each
Guarantor acknowledges that it has received direct and indirect benefits from
the financing arrangements contemplated by the Note Purchase Agreement and that
the waiver set forth in this paragraph (e) is knowingly made as a result of the
receipt of such benefits.

 

7



--------------------------------------------------------------------------------

(f) To the extent of any payments made under this Guaranty, each Guarantor
making such payment shall have a right of contribution from the other
Guarantors, but such Guarantor covenants and agrees that such right of
contribution shall be subordinate in right of payment to the rights of the
Holders for which full payment has not been made or provided for and, to that
end, such Guarantor agrees not to claim or enforce any such right of
contribution unless and until all of the Notes and all other sums due and
payable under the Note Purchase Agreement have been fully and irrevocably paid
and discharged.

(g) Each Guarantor agrees that to the extent the Company, any other Guarantor or
any other Person makes any payment on any Note, which payment or any part
thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded, or otherwise defeased or is
required to be retained by or repaid to a trustee, receiver, or any other Person
under any bankruptcy code, common law, or equitable cause, then and to the
extent of such payment, the obligation or the part thereof intended to be
satisfied shall be revived and continued in full force and effect with respect
to the Guarantors’ obligations hereunder, as if said payment had not been made.
The liability of the Guarantors hereunder shall not be reduced or discharged, in
whole or in part, by any payment to any Holder from any source that is
thereafter paid, returned or refunded in whole or in part by reason of the
assertion of a claim of any kind relating thereto, including, but not limited
to, any claim for breach of contract, breach of warranty, preference,
illegality, invalidity, or fraud asserted by any account debtor or by any other
Person.

(h) No Holder shall be under any obligation: (1) to marshal any assets in favor
of the Guarantors or in payment of any or all of the liabilities of the Company
under or in respect of the Notes or the obligations of the Guarantors hereunder
or (2) to pursue any other remedy that the Guarantors may or may not be able to
pursue themselves and that may lighten the Guarantors’ burden, any right to
which each Guarantor hereby expressly waives.

(i) The obligations of each Guarantor under this Guaranty rank pari passu in
right of payment with all other Debt of such Guarantor which is not secured or
which is not expressly subordinated in right of payment to any other unsecured
Debt of such Guarantor.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.

Each Guarantor represents and warrants to each Holder that:

(a) Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization (if applicable), and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (1) the
business, operations, affairs, financial condition, assets or properties of the
Company and its subsidiaries, taken as a whole, or

 

8



--------------------------------------------------------------------------------

(2) the ability of such Guarantor to perform its obligations under this
Guaranty, or (3) the validity or enforceability of this Guaranty. Such Guarantor
has the power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Guaranty and to perform the
provisions hereof.

(b) This Guaranty has been duly authorized by all necessary action on the part
of such Guarantor, and upon execution and delivery of this Guaranty and of the
Note Purchase Agreement and receipt of consideration for the Note Purchase
Agreement and the Notes, this Guaranty will constitute a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(c) The execution, delivery and performance by such Guarantor of this Guaranty
will not (1) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of such
Guarantor under any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, charter document or by-law, or any other material agreement or
instrument to which such Guarantor is bound or by which such Guarantor or any of
its properties may be bound or affected, (2) conflict with or result in a breach
of any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Guarantor or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Guarantor.

(d) No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority by the Guarantor is required in
connection with the execution, delivery or performance by such Guarantor of this
Guaranty.

(e) Such Guarantor on a consolidated basis has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured. Such Guarantor does not
intend to incur or believe that it will incur, debts beyond its ability to pay
such debts as they become due. Such Guarantor will not be rendered insolvent by
the execution and delivery of, and performance of its obligations under, this
Guaranty. Such Guarantor does not intend to hinder, delay or defraud its
creditors by or through the execution and delivery of, or performance of its
obligations under, this Guaranty.

SECTION 6. GUARANTOR COVENANTS.

From and after the date hereof and continuing so long as any amount on the Notes
remains unpaid (i) each Guarantor (other than the Reporting Entity) agrees to
comply with the terms and provisions of Sections 9.1, 9.2, 9.3, 9.4 and 9.5 of
the Note Purchase Agreement,

 

9



--------------------------------------------------------------------------------

insofar as such provisions apply to such Guarantor, as if such provisions
referred to such Guarantor, and (ii) the Reporting Entity agrees to comply with
the terms and provisions of the Note Purchase Agreement, insofar as such
provisions apply to the Reporting Entity.

SECTION 7. PAYMENTS FREE AND CLEAR OF TAXES.

Each payment by a Foreign Guarantor shall be made, under all circumstances,
without reduction for, and free from and clear of, and without deduction or
withholding for or because of, any and all present or future taxes, levies,
imposts, duties or similar governmental assessments and charges (but not
including, for the avoidance of doubt, any taxes, levies, imposts, duties or
other governmental assessments or charges imposed on or measured by reference to
the income, receipts or gains of the relevant Holder, or any branch profits
taxes, or any taxes, levies, imposts, duties or other governmental assessments
or charges imposed as a result of a present or former connection of the relevant
Holder with the jurisdiction imposing such tax, levy, impost, duty or other
governmental assessment or charge) imposed, levied, collected, assessed, or
required to be deducted or withheld by the government of any country or
jurisdiction (or any authority therein or thereof), other than the United States
of America or any political subdivision or authority therein or thereof, from
which payments hereunder or on or in respect of the Notes are actually made
(hereinafter called “Non-U.S. Taxes”), unless such imposition, levy, collection,
assessment, deduction or withholding is required by law. If a Foreign Guarantor
is required by law to make any payment pursuant to this Guaranty subject to such
deduction or withholding, then such Guarantor shall forthwith (a) pay over to
the government or taxing authority imposing such tax the full amount required to
be so deducted or withheld (including the full amount required to be deducted or
withheld from or otherwise paid by such Guarantor in respect of the Tax
Indemnity Amounts (as defined below)), and (b) pay each Holder such additional
amounts (“Tax Indemnity Amounts”) as may be necessary in order that the net
amount of every payment made to each Holder, after provision for payment of such
Non-U.S. Taxes (including any required deduction, withholding or other payment
of tax on or with respect to such Tax Indemnity Amounts), shall be equal to the
amount which such Holder would have received had there been no deduction or
withholding. Notwithstanding the provisions of this Section 7, no such Tax
Indemnity Amounts shall be payable for or on account of any tax, levy, impost,
duty, assessment or other governmental charge that is imposed or withheld by
reason of the failure of the Holder to complete, execute and deliver to such
Guarantor any form or document to the extent applicable to such Holder that
would enable such Guarantor to make payments pursuant to this Section 7 in the
Guaranty without, or at a reduced rate of, deduction or withholding for taxes,
levies, imposts, duties, assessments or governmental charges, which form or
document shall be delivered prior to the making of any payment by such Guarantor
hereunder, and in any event within twenty days of a written request therefor by
such Guarantor (and any such Holder shall promptly provide such updated forms or
documents in the event forms or documents previously submitted by such Holder
become inaccurate or obsolete). Notwithstanding anything to the contrary herein,
Tax Indemnity Amounts shall be payable pursuant to this Section 7 only to the
extent that the net amount that would otherwise be received by a Holder with
respect to a payment by a Foreign Guarantor pursuant to this Guaranty, after
such Foreign Guarantor has deducted or withheld any Non-U.S. Taxes as required
by law, is less than the net amount such Holder would have received had such
payment been made by the Company on the applicable Notes.

 

10



--------------------------------------------------------------------------------

SECTION 8. GOVERNING LAW.

(a) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK APPLICABLE THEREIN.

(b) Each Guarantor hereby (1) irrevocably submits and consents to the
jurisdiction of the federal court located within the County of New York, State
of New York (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Guaranty may be litigated in such courts, and (2) waives any objection
which it may have based on improper venue or forum non conveniens to the conduct
of any proceeding in any such court and waives personal service of any and all
process upon it, and (3) consents that all such service of process be made by
delivery to it at the address of such Person set forth in Section 11 below or to
its agent referred to below at such agent’s address set forth below (with a
courtesy copy to such Guarantor at the address set forth in Section 11) and that
service so made shall be deemed to be completed upon actual receipt. Each
Guarantor hereby irrevocably appoints the Company, as its agent for the purpose
of accepting service of any process. In the event the Company (or any successor
thereto) shall in accordance with the terms of the Note Purchase Agreement be
organized under the laws of any jurisdiction other than any state of the United
States or the District of Columbia, each Guarantor agrees it shall irrevocably
appoint CT Corporation System, with an office on the date hereof at 111 Eighth
Avenue, New York, New York 10011, as its agent for the purpose of accepting
service of any process within the State of New York. Nothing contained in this
section shall affect the right of any Holder to serve legal process in any other
manner permitted by law or to bring any action or proceeding in the courts of
any jurisdiction against a Guarantor or to enforce a judgment obtained in the
courts of any other jurisdiction.

(c) The parties hereto waive any right to have a jury participate in resolving
any dispute, whether sounding in contract, tort, or otherwise, between them
arising out of, connected with, related to or incidental to the relationship
established between them in connection with this Guaranty, any financing
agreement, any loan party document or any other instrument, document or
agreement executed or delivered in connection herewith or the transactions
related hereto. The parties hereto hereby agree and consent that any such claim,
demand, action or cause of action shall be decided by court trial without a jury
and that any of them may file an original counterpart or a copy of this Guaranty
with any court as written evidence of the consent of the parties hereto to the
waiver of their right to trial by jury.

SECTION 9. CURRENCY OF PAYMENTS, INDEMNIFICATION.

Any payment made by a Guarantor to any Holder for the account of any such Holder
in respect of any amount payable by a Guarantor shall be made in the lawful
currency of the United States of America (“U.S. Dollars”). Any amount received
or recovered by such Holder other than in U.S. Dollars (whether as a result of,
or of the enforcement of, a judgment or order of any court, or in the
liquidation or dissolution of a Guarantor or otherwise) in respect of any such
sum expressed to be due hereunder or under the Notes shall constitute a
discharge of a Guarantor only to the extent of the amount of U.S. Dollars which
such Holder is able, in accordance with normal banking procedures, to purchase
with the amount so received or recovered in that other currency

 

11



--------------------------------------------------------------------------------

on the date of the receipt or recovery (or, if it is not practicable to make
that purchase on such date, on the first date on which it is practicable to do
so). If the amount of U.S. Dollars so purchased is less than the amount of
U.S. Dollars expressed to be due hereunder or under the Notes, such Guarantor
agrees as a separate and independent obligation from the other obligations
herein, notwithstanding any such judgment, to indemnify the Holder against the
loss. If the amount of U.S. Dollars so purchased exceeds the amount of U.S.
Dollars expressed to be due hereunder or under the Notes, then such Holder
agrees to promptly remit such excess to such Guarantor.

SECTION 10. AMENDMENTS, WAIVERS AND CONSENTS.

(a) This Guaranty may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of each Guarantor and the Required Holders; provided, that without the
written consent of all of the Holders, no such waiver, modification, alteration
or amendment shall be effective which will reduce the scope of the guaranty set
forth in this Guaranty, amend any of the terms or provisions of Section 2 or 6
hereof or amend this Section 10. No such amendment or modification shall extend
to or affect any obligation not expressly amended or modified or impair any
right consequent thereon.

(b) The Guarantors will provide each Holder (irrespective of the amount of Notes
then owned by it) with sufficient information, sufficiently far in advance of
the date a decision is required, to enable such Holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof. The Guarantors will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to the provisions of this Section 10 to each Holder promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite Holders.

(c) The Company will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.

(d) Any amendment or waiver consented to as provided in this Section 10 applies
equally to all Holders and is binding upon them and upon each future holder and
upon the Guarantors. No such amendment or waiver will extend to or affect any
obligation, covenant or agreement not expressly amended or waived or impair any
right consequent thereon. No course of dealing between the Guarantors and any
Holder nor any delay in exercising any rights hereunder shall operate as a
waiver of any rights of any Holder. As used herein, the term “this Guaranty” and
references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.

 

12



--------------------------------------------------------------------------------

(e) Solely for the purpose of determining whether the Holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.

SECTION 11. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) electronically (including by telefacsimile if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid) or e-mail) or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid). Any such notice must be sent:

(1) if to a Holder listed on Schedule A of the Note Purchase Agreement or such
Holder’s nominee, to such Holder or such Holder’s nominee at the address
specified for such communications on Schedule A, or at such other address as
such Holder or such Holder’s nominee shall have specified to any Guarantor or
the Company in writing,

(2) if to any other Holder, to such Holder at such address as such Holder shall
have specified to any Guarantor or the Company in writing, or

(3) if to any Guarantor, to such Guarantor c/o the Company at its address set
forth at the beginning of the Note Purchase Agreement to the attention of
Corporate Treasurer, or at such other address as such Guarantor shall have
specified to the Holders in writing.

Notices under this Section 11 will be deemed given only when actually received.
Notices and other communications sent electronically shall be deemed received on
the day such notices or other communications are sent unless such notice or
other communication is not sent during the normal business hours of the
recipient, in which case such notice or communication shall be deemed to have
been sent at the opening of business on the next business day.

SECTION 12. MISCELLANEOUS.

(a) No remedy herein conferred upon or reserved to any Holder is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
any Holder to exercise any remedy reserved to it under the Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.

 

13



--------------------------------------------------------------------------------

(b) The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified in the Note Purchase Agreement, or by such
other method or at such other address as any Holder shall have from time to time
specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.

(c) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

(d) If the whole or any part of this Guaranty shall be now or hereafter become
unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.

(e) This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.

(f) This Guaranty may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

SECTION 13. RELEASE.

Notwithstanding anything that may be contained herein to the contrary, the
Holders agree that, in accordance with, and pursuant to the requirements of,
Section 2.2(e) of the Note Purchase Agreement, this Guaranty (other than, if New
Steris Limited is the Reporting Entity, with respect to New Steris Limited)
shall be automatically released and discharged without the necessity of further
action on the part of the Holders if, and to the extent, the corresponding
guaranty given pursuant to the terms of each Material Credit Facility is
released and discharged; provided that in the event the Guarantor shall again
become obligated under or with respect to the previously discharged Guaranty
pursuant to the terms and provisions of the Note Purchase Agreement, then the
obligations of such Guarantor under this Guaranty shall be reinstated and any
release thereof previously given shall be deemed null and void, and such
Guaranty shall again benefit the Holders on an equal and pro rata basis. Any
release by the Holders shall be deemed to have occurred concurrently with the
release and discharge under the Material Credit Facilities. The Company shall
promptly notify the Holders of any release of a Affiliate Guaranty pursuant to
this Section 13 and shall deliver evidence of any release or discharge of a
guaranty or Lien in customary form.

[Intentionally Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Affiliate Guaranty to be
duly executed by an authorized representative as of the date hereof.

 

AMERICAN STERILIZER COMPANY

INTEGRATED MEDICAL SYSTEMS INTERNATIONAL, INC.

STERIS EUROPE, INC.

STERIS INC.

UNITED STATES ENDOSCOPY GROUP, INC.

By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President

ISOMEDIX INC.

ISOMEDIX OPERATIONS INC.

By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Vice President and Secretary

 

[Signature Page to Affiliate Guaranty – 2003]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED: STERIS CORPORATION By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title:

Senior Vice President, Chief

Financial Officer and Treasurer

 

[Signature Page to Affiliate Guaranty – 2003]



--------------------------------------------------------------------------------

GUARANTY SUPPLEMENT

To the Holders of the Series A-3 Notes (as

    hereinafter defined) of STERIS Corporation

    (the “Company”)

Ladies and Gentlemen:

WHEREAS, in order to refinance certain debt and for general corporate purposes,
the Company entered into those certain Note Purchase Agreements dated as of
December 17, 2003 (as amended, the “Original Note Purchase Agreements”) between
the Company and each of the purchasers party thereto (together with their
successors and assigns, the “Original Holders”), providing for, inter alia, the
issue and sale by the Company of: (a) $40,000,000 aggregate principal amount of
its 4.20% Senior Notes, Series A-1, due December 15, 2008 (the “Series A-1
Notes”), (b) $40,000,000 aggregate principal amount of its 5.25% Senior Notes,
Series A-2, due December 15, 2013 (the “Series A-2 Notes”), and (c) $20,000,000
aggregate principal amount of its 5.38% Senior Notes, Series A-3, due
December 15, 2015 (the “Series A-3 Notes,” the Series A-1 Notes, Series A-2
Notes and Series A-3 Notes shall be collectively referred to herein to the
“Original Series A Notes”).

WHEREAS, the Company and the Holders agreed to (i) enter into that certain
Second Amendment dated as of             , 2015 to the Original Note Purchase
Agreements (the “Second Amendment”), pursuant to which the Amended and Restated
Note Purchase Agreement dated as of             , 2015 between the Company and
the Noteholders (as defined therein) (the “Note Purchase Agreement”) shall
replace the Original Note Purchase Agreement and (ii) replace the outstanding
Original Series A Notes with amended and restated notes (the “Notes”). Each
holder of the Notes shall be referred to as a “Holder”.

WHEREAS, as a condition precedent to the entering into the Note Purchase
Agreement by the Holders, the Holders required that certain affiliates of the
Company enter into an Affiliate Guaranty as security for the Notes (the
“Guaranty”).

Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has agreed
to cause the undersigned,                     , a                      organized
under the laws of                      (the “Additional Guarantor”), to join in
the Guaranty. In accordance with the requirements of the Guaranty, the
Additional Guarantor desires to amend the definition of Guarantor (as the same
may have been heretofore amended) set forth in the Guaranty attached hereto so
that at all times from and after the date hereof, the Additional Guarantor shall
be jointly and severally liable as set forth in the Guaranty for the obligations
of the Company under the Note Purchase Agreement and Notes to the extent and in
the manner set forth in the Guaranty.

The undersigned is the duly elected                      of the Additional
Guarantor, a subsidiary of the Company, and is duly authorized to execute and
deliver this Guaranty Supplement to each of you. The execution by the
undersigned of this Guaranty Supplement shall evidence its consent to and
acknowledgment and approval of the terms set forth herein and in the Guaranty
and by such execution the Additional Guarantor shall be deemed to have made in
favor of the Holders the representations and warranties set forth in Section 5
of the Guaranty.

 

- S - 1 -



--------------------------------------------------------------------------------

[The Additional Guarantor hereby irrevocably appoints CT Corporation System,
with an office on the date hereof at 111 Eighth Avenue, New York, New York
10011, as its agent for the purpose of accepting service of any process within
the State of New York.] [THE FOREGOING TO BE ADDED ONLY IF EACH OF THE
ADDITIONAL GUARANTORS AND THE COMPANY IS A FOREIGN GUARANTOR]

Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above. Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.

 

- S - 2 -



--------------------------------------------------------------------------------

Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.

Dated:             ,         .

 

[NAME OF ADDITIONAL GUARANTOR] By:

 

Its ACCEPTED AND AGREED: STERIS CORPORATION By:

 

Name:

 

Title:

 

 

- S - 3 -